.m. ‘VWWWW ‘ - x A News.

FILED

UNITED STATES DISTRICT COURT MAY ' 5 2015
FOR THE DISTRICT OF COLUMBIAcmk. u.s. District & Bankru m

 

m for the District of coluiinbj'a
Virgil Lamar Maddox, )
)
Pla‘m‘ff’ 3 Case: 1 :15-Cv-OO694
V ) Assigned To : Unassigned
' ) Assign. Date : 5/6/2015
Gary Randall Williams, ) Description: Pro Se Gen C|V|l
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff's pro se complaint and application to proceed
in ferma pauperis. The Court will grant the plaintiff S application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts
that bring the suit within the court’sjurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such
facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a Georgia state prisoner suing his former attorney based in Rome. Georgia, for
$10 million. See Compl. at 4 (claiming, among other wrongs, malpractice and negligence). The
complaint does not present a viable federal question under 42 U.S.C. § 1983 because “[a] criminal
defense attorney. whether public or private. does not act under color of state . . . law in providing

a criminal defense.” McIntyre v. District ofColumbia, 716 F. Supp. 2d 7, 11 (D.D.C. 2010) (citing
1

v wwwlw.‘wm.uw_.w «WM/~- ~ MWWMWWWWWWWQ maturivbwwV-vvw “My: n: V, we “w/wawmwm

Polk County v. Dodson, 452 312, 325 (1981)). And diversity jurisdiction is wanting because, from
the face of the complaint, both parties reside in Georgia.

Moreover, to the extent that plaintiff is asserting a claim of ineffective assistance of
counsel, his remedy lies in habeas under 28 U.S.C. § 2254 only after the exhaustion of available
state remedies. See 28 U.S.C. §2254(b)(1). Thereafter, “an application for a writ of habeas
corpus [ ] made by a person in custody under the judgment and sentence of a State court . . . may
be ﬁled in the district court for the district wherein such person is in custody or in the district
court for the district within which the State court was held which convicted and sentenced
[petitioner] and each of such district courts shall have concurrent jurisdiction to entertain the
application.” 28 U.S.C. § 2241(d). Nothing in the instant complaint establishes habeas

jurisdiction in this Court. Hence, this case will be dismissed.

 
  

 

Unit d Sta istrict Judge

(0